 Case 1:21-cv-00767-BMC Document 23 Filed 04/12/21 Page 1 of 1 PageID #: 131




                                        STATE OF NEW YORK
                                 OFFICE OF THE ATTORNEY GENERAL

LETITIA JAMES                                                                     DIVISION OF SOCIAL JUSTICE
ATTORNEY GENERAL                                                                                LABOR BUREAU


                                           April 12, 2021

By ECF
The Honorable Brian M. Cogan
United States District Judge
United States District Court for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

        Re:     Amazon.com, Inc. v. New York State Attorney General, No. 1:21-cv-767

Dear Judge Cogan:

       I write on behalf of Defendant Attorney General of the State of New York (the “Attorney
General”) regarding the above-captioned case. On February 26, 2021, the Attorney General
requested that her time to respond to the Complaint be extended to seven days following
issuance of an order in New York v. Amazon.Com, Inc., No. 1:21-cv-1417-JSR (S.D.N.Y.) (the
“SDNY Action”), on the parties’ cross-motions for remand and transfer. ECF No. 17. The
Court granted the Attorney General’s request on February 28. The Attorney General stated that
she would notify the Court of the Order in the SDNY Action by filing a copy within a day of its
issuance.

        Attached as Exhibit 1 is Judge Rakoff’s Order, dated April 9, 2021, granting the State of
New York’s motion to remand and denying Amazon’s motion to transfer. As indicated in the
parties’ joint letter, ECF No. 22, the Attorney General intends to move to dismiss the present
action on jurisdictional grounds and, in the alternative, to stay this action pending the resolution
of the Attorney General’s case against Amazon. Accordingly, the Attorney General will file a
pre-motion letter on Friday, April 16.

                                                              Respectfully submitted,

                                                              /s/ Fiona J. Kaye
                                                              Fiona J. Kaye
                                                              Counsel for Defendant

cc:     All Counsel (by ECF)

Encl.

              28 LIBERTY ST., NEW YORK, NY 10005 ● PHONE (212) 416-8700 ● WWW.AG.NY.GOV
